UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-09561 (Investment Company Act File Number) Century Capital Management Trust (Exact Name of Registrant as Specified in Charter) c/o Century Capital Management, LLC 100 Federal Street, Boston, MA02110 (Address of Principal Executive Offices) Jennifer Mortimer Century Capital Management, LLC 100 Federal Street, Boston, MA02110 (Name and Address of Agent for Service) (617) 482-3060 (Registrant’s Telephone Number) Date of Fiscal Year End:October 31 Date of Reporting Period:April 30, 2014 Item 1. Reports to Shareholders. Table of Contents Page Letter to Shareholders 1 Fund Summaries Century Shares Trust 5 Century Small Cap Select Fund 8 Century Growth Opportunities Fund 11 Portfolio of Investments Century Shares Trust 14 Century Small Cap Select Fund 16 Century Growth Opportunities Fund 18 Statements of Assets and Liabilities 20 Statements of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights Century Shares Trust 24 Century Small Cap Select Fund 25 Century Growth Opportunities Fund 27 Notes to Financial Statements 28 Disclosure of Fund Expenses 36 Privacy Policy 37 This report is submitted for the general information of the shareholders of Century Shares Trust, Century Small Cap Select Fund, and Century Growth Opportunities Fund (each a “Fund” and collectively, the “Funds”). It is not authorized for distribution to prospective investors in a Fund unless it is preceded by or accompanied by the Fund’s current prospectus. The prospectus includes important information about the Fund’s objective, risks, charges and expenses, experience of its management, and other information. Please read the prospectus carefully before you invest. The views expressed in this report are those of the Funds’ Portfolio Managers as of April 30, 2014, the end of the reporting period. Any such views are subject to change at any time and may not reflect the Portfolio Managers’ views on the date that this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investments and do not constitute investment advice. There is no assurance that the Funds will continue to invest in the securities mentioned in this report. CENTURY FUNDS Letter to Shareholders April 30, 2014 (Unaudited) Semi-Annual Report|April 30, 2014 Dear Fellow Shareholders, The S&P500 Index posted healthy returns of 32.4% in calendar 2013 and has started 2014 by advancing 2.6% through April 30, 2014.More importantly, U.S. equity indices have compounded annual returns above 19.0% over the last five years and have fully recovered the ground lost from the financial crisis of 2008-2009. Some things never change:stock market returns are variable in the short-term, but long-term investors were rewarded if they remain invested through each downturn and the ensuing recovery. The economy continued to improve at a slow and steady pace, even though current investor sentiment seems mixed. We would be nervous if there is too much financial optimism. Each of the Century Funds outperformed its benchmark during the six-month period ended April 30, 2014. Please review the Funds Commentary section to learn how each fund performed and our current positioning and outlook. Blaming weather The economy started the year with Q1 Real Gross Domestic Product (GDP) increasing at a slow annual rate of 0.1%, down from a Q4 increase of 2.6%. In large part, this deceleration was due to harsh weather conditions across much of the United States. We are suspicious when companies blame poor weather for weakness in their results, but severe storms significantly impacted productivity during the winter months. We are encouraged that recent corporate commentary indicates that the economy improved in April and May. Consumer confidence continued to move higher and the unemployment rate has fallen to 6.3%, the lowest level since September of 2008. Employment is an important psychological barometer of investor optimism. Additionally, The Conference Board’s index of leading economic indicators (LEI) continued its rise. Earnings growth continues In our experience, equity returns usually follow earnings and corporate earnings growth continued its momentum into the new year. 75% of S&P 500 Index companies have reported Q1 earnings above median estimates, as of May 15, 2014. The blended earnings growth for Q1 earnings is 2.1% with Telecommunication Services and Utilities leading the way. Earnings increases continue to be driven by margin expansion rather than revenue growth. Semi-Annual Report | April 30, 2014 1 CENTURY FUNDS Letter to Shareholders April 30, 2014 (Unaudited) Valuations above historical averages while interest rates remain low In our opinion, equities appear to be fairly valued at current levels, although interest rate yields remain at very low levels and tend to support higher equity valuations, as investors seek higher returning asset classes. The S&P 500 Index is trading at 15.8X next twelve months’ (NTM) earnings estimates, compared to 14.2X NTM estimates a year ago and above the ten year average of 14.1X. We also think that most corporations are financially strong versus history (see charts below). Companies are enjoying a far higher profit margin and lower debt leverage than in the recent past. The ratio of total debt/EBITDA in the S&P 500 was at 1.4X as of Q4 2013; down from an average of 3.1X since 1986 and from a peak of 5.7X following the financial crisis of 2008. Conversely, net margins rose from 7.1% in 2008 to 10.1% as of Q4 2013, an increase of 42% from the 2008 low. With the continued growth in earnings and rising valuations over the past several years, we are also seeing a different trading environment for equities. Correlations between stocks have decreased and now approach more normal levels (see chart on next page). After the financial crisis of 2008 and the Sovereign debt crisis of 2010, equities tended to alternate between a “risk on/risk off” framework. As markets have recovered, there has been a larger delineation between good companies and bad companies, and stocks are trading more on business fundamentals, as opposed to macroeconomic forces in the news headlines. Periods of lower correlations among stocks are generally favorable for bottom up stock-pickers. The domestic economic recovery seems to be intact and America is now benefitting from lower energy prices than most other developed countries. Multinational corporations continue to navigate the global economic landscape well with another solid 2 centuryfunds.com CENTURY FUNDS Letter to Shareholders April 30, 2014 (Unaudited) quarter of earnings and low leverage profiles. Globally, improving economic outlooks in Europe and Asia are finally contributing to North American growth. The recent Russian aggression in Ukraine is an important reminder that the democratic G-7 Nations will see more regional conflict with the expansionary ambitions of China and Russia. A synchronized global expansion in 2015 needs geopolitical calm to ensure growth. Equity ownership among young Americans Despite the backdrop of a recovering global economic landscape and positive equity returns over the past 1 year, 5 year and 10 year periods, many investors are still underweight stock ownership, due in part to the shock of two significant recessions during the 2000-2010 decade.The Millenial generation (under 35 years of age) appears to be as risk-averse as the Depression-era generation that was born around 1900, having reached adulthood in a period of high unemployment, mounting student loan debt and capital markets volatility. We believe the investment industry has not made it easy for investors to feel comfortable as shareholders in public companies. It is our responsibility to help prepare younger generations to reach their future educational and retirement goals, through a prudent combination of consistent savings and investment diversification. Alongside regulators and corporations, we need to ensure these younger investors that our capital markets are fair, transparent and capable of helping safeguard shareholder interests, while providing the necessary capital for companies to adapt and grow over time. Equity returns over time Semi-Annual Report | April 30, 2014 3 CENTURY FUNDS Letter to Shareholders April 30, 2014 (Unaudited) Life is about finding the right balance of risk and return in the choices we make. At Century, we feel the same way about investing and recognize the fiduciary role we play in our shareholders’ overall financial roadmap. We remain committed to investing in high-quality growth companies that we believe will deliver solid results in normal and nervous markets and provide an attractive return profile over a full market cycle. As always, it is a great privilege to navigate the investment landscape with you, and we thank you for your continued support and partnership. Respectfully submitted, Alexander L. Thorndike Chairman of the Century Funds Past performance is not indicative of future results. S&P 500® Index which is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks.One cannot invest directly in an index. Correlation is a statistical measure of how an index moves in relation to another index or model portfolio. A correlation ranges from -1 to 1. A correlation of 1 means the two indexes have moved in lockstep with each other. A correlation of -1 means the two indexes have moved in exactly the opposite direction. 4 centuryfunds.com CENTURY FUNDS Fund Commentary CENTURY SHARES TRUST April 30, 2014 (Unaudited) HOW DID THE PORTFOLIO PERFORM? For the six-month period ended April 30, 2014, Century Shares Trust’s Institutional shares returned 9.15%, outperforming the Russell 1000 Growth Index (R1000G), the Fund’s benchmark, which returned 6.95%. The S&P 500 Index gained 8.36%. WHAT FACTORS INFLUENCED PERFORMANCE? The two primary drivers of performance over the past six months were strong stock market appreciation and portfolio stock selection. The Fund continued to benefit from strong performance of domestic equity markets. In fact, performance of the R1000G was fairly broad-based with 5 of the 10 sectors generating returns of over 9% and only 1 sector (Telecom Services) generating a negative return for the six-month period. In terms of the Fund, the Consumer Discretionary and Healthcare sectors performed best, while the Industrial and Financial sectors were the weakest. Century Shares Trust’s performance was positively impacted by several stocks. Specifically, Actavis plc (pharmaceutical), LyondellBasell Industries N.V. (chemical), and Allergan, Inc. (specialty pharmaceutical) contributed to performance over the past six months. Actavis benefited from an accretive deal to acquire Forest Laboratories. LyondellBasell has continued to benefit from inexpensive raw materials and operational improvements. Allergan’s stock price increased when Valeant Pharmaceuticals International, Inc. and Pershing Square Capital made a joint bid to acquire the company; no deal has been reached. Conversely, Dollar General Corp. (discount retailing), Stericycle, Inc. (medical waste management), and Celgene Corp. (biotechnology) all detracted from performance. Dollar General was weaker as harsh winter weather negatively impacted sales trends. Stericycle traded down on concerns that new business opportunities will pressure both gross and operating margins. Celgene was weaker on patent expiration issues. HOW WAS THE PORTFOLIO POSITIONED AT PERIOD END? We are confident in the Fund’s current portfolio positioning, believing the companies we own will do well in a slow growth environment. The Fund is diversified across almost every sector, while maintaining overweight positions in the Materials, Health Care, Financial and Energy sectors. We have a bias toward higher quality growth companies, believing these companies will generate solid growth and returns over time. With the stock market continuing to generate attractive returns over the past six months, we continue to re-evaluate our portfolio holdings as they reach their price targets. We have sold or trimmed many of these positions. As a result, our weighting in the Consumer Discretionary and Technology sectors has declined. While new investment opportunities are not as plentiful as they were a year ago, we are still able to find attractive stocks to buy. Past performance is not indicative of future results. Current performance may be lower or higher than the performance data quoted. Semi-Annual Report | April 30, 2014 5 CENTURY FUNDS Fund Commentary CENTURY SHARES TRUST April 30, 2014 (Unaudited) Risks: The Fund may invest a significant portion of assets in a limited number of companies or in companies within the same market sector. As a result, the Fund may be more susceptible to financial, market and economic events affecting particular companies or sectors and therefore may experience greater price volatility than funds with more diversified portfolios. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* LYONDELLBASELL INDUSTRIES NV, CLASS A Chemicals 4.61% ACTAVIS PLC Pharmaceuticals 4.03% B/E AEROSPACE, INC. Aerospace & Defense 3.83% FMC TECHNOLOGIES, INC. Energy Equipment & Services 3.72% INTERNATIONAL BUSINESS MACHINES CORP. IT Services 3.60% D.R. HORTON, INC. Household Durables 3.55% AMERICAN TOWER CORP. Real Estate Investment Trust (REITs) 3.54% CBRE GROUP, INC., CLASS A Real Estate Management & Development 3.51% UNION PACIFIC CORP. Road & Rail 3.19% EXPRESS SCRIPTS HOLDING CO. Health Care Providers & Services 3.04% Portfolio Composition* Information Technology 23.7% Health Care 14.7% Consumer Discretionary 13.5% Industrials 9.9% Consumer Staples 8.0% Materials 7.6% Financials 7.4% Energy 6.7% Cash, Cash Equivalents, & Other Net Assets 8.5% *Based on the Fund’s net assets at April 30, 2014 and subject to change. 6 centuryfunds.com CENTURY FUNDS Performance Summary CENTURY SHARES TRUST April 30, 2014 (Unaudited) Institutional Shares The returns shown below represent past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when sold or redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the Fund’s past performance. For themost recent month-end performance, please call 800-303-1928. As stated in the Fund’s current prospectus, the total (gross) operating expenses are 1.11% for the Institutional Shares. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Average Annual Total Returns April 30, 2014 1 Year 3 Years 5 Years 10 Years Century Shares Trust - Institutional Shares 24.92% 12.28% 17.31% 6.84% Russell 1000® Growth Index 20.66% 13.37% 19.47% 7.99% Growth of $100,000 for the period ended April 30, 2014 The graph and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the listed indices. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. The Russell 1000® Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000® companies with higher price-to-book ratios and higher forecasted growth values. Semi-Annual Report | April 30, 2014 7 CENTURY FUNDS Fund Commentary CENTURY SMALL CAP SELECT FUND April 30, 2014 (Unaudited) HOW DID THE PORTFOLIO PERFORM? For the six-month period ended April 30, 2014, Century Small Cap Select Fund’s Institutional Shares returned 3.21% and the Investor Shares returned 3.07%, outperforming the Russell 2000 Growth Index (R2000G), the Fund’s benchmark, which returned 1.27%. WHAT FACTORS INFLUENCED PERFORMANCE? With the R2000G up only 1.27%, stock selection was the primary driver of performance over the past six months. Stock selection strength was led by Health Care, followed by the Energy and Industrial sectors. Strength in these sectors was partially offset by weakness in Information Technology. The top performing stocks included Basic Energy Services, Inc. (energy), Jazz Pharmaceuticals plc (biotechnology), and Gentherm, Inc. (heating/cooling technologies). Basic Energy benefited from higher oil prices, which is expected to lead to increased demand. Jazz Pharmaceuticals’ partnership with Aerial BioPharma, LLC improved its product offering and sales growth profile. Gentherm has continued to generate strong revenue growth, due to strong automotive volume and increased penetration. Conversely, Proofpoint, Inc. (security software), DSW, Inc. (footwear retailer), and Movado Group, Inc. (watchmaker) were underperformers. Proofpoint traded down as investors grew concerned about decelerating growth in addition to a broader trend of downward pressure on highly valued technology companies. DSW sold off on pricing pressures from aggressive retailers and a general weakening of trends in women’s fashion shoes. Movado was weaker due to a competitive threat from Smart Watches and gross margins being pressured by the repositioning of the Coach brand. HOW WAS THE PORTFOLIO POSITIONED AT PERIOD END? We believe the Fund is well positioned to generate attractive returns given its focus on investing in quality growth franchises. The Fund is diversified across almost every sector. Sector allocation within the Portfolio has changed only modestly over the past six months. For example, the Health Care industry exposure decreased from an over-weight to a market-weight. Century’s bottom up investment approach drives our investment decisions. We expect earnings growth to be the primary driver of market appreciation over the next year and believe this environment plays to Century’s strength of focusing on in-depth fundamental research. By investing time and effort, we believe we gain a strong understanding of the levers that drive growth at our portfolio companies and are able to make more informed decisions that will generate attractive risk-adjusted returns over time. We are confident that we will be able to find attractive investment opportunities among well-run companies with underappreciated growth, despite the overall equity markets being fairly valued today. Past performance is not indicative of future results. Current performance may be lower or higher than the performance data quoted. 8 centuryfunds.com CENTURY FUNDS Fund Commentary CENTURY SMALL CAP SELECT FUND April 30, 2014 (Unaudited) Risks: The Fund concentrates its investments in the financial services and health care group of industries. Concentration in a particular industry subjects the Fund to the risks associated with that industry, and as a result, the Fund may be subject to greater price volatility than funds with less concentrated portfolios. In addition, the Fund invests in smaller companies which pose greater risks than those associated with larger, more established companies. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* CAI INTERNATIONAL, INC. Trading Companies & Distributors 3.56% COHEN & STEERS, INC. Capital Markets 3.39% GENERAC HOLDINGS, INC. Electrical Equipment 2.95% HERMAN MILLER, INC. Commercial Services & Supplies 2.88% KFORCE, INC. Professional Services 2.82% J2 GLOBAL, INC. Internet Software & Services 2.73% SAIA, INC. Road & Rail 2.60% RYLAND GROUP, INC. Household Durables 2.59% DEALERTRACK TECHNOLOGIES, INC. Internet Software & Services 2.53% HANESBRANDS, INC. Textiles, Apparel & Luxury Goods 2.43% Portfolio Composition* Health Care 21.1% Information Technology 20.4% Industrials 18.1% Consumer Discretionary 16.5% Financials 6.9% Energy 6.5% Materials 3.5% Consumer Staples 3.0% Cash, Cash Equivalents, & Other Net Assets 4.0% *Based on the Fund’s net assets at April 30, 2014 and subject to change. Semi-Annual Report | April 30, 2014 9 CENTURY FUNDS Performance Summary CENTURY SMALL CAP SELECT FUND April 30, 2014 (Unaudited) Institutional Shares and Investor Shares The returns shown below represent past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when sold or redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the Fund’s past performance. For the most recent month-end performance, please call 800-303-1928. As stated in the Fund’s current prospectus, the total (gross) operating expenses are 1.12% for the Institutional Shares and 1.41% for the Investor Shares. Returns would have been lower during the 10 year period if certain fees had not been waived or expenses reimbursed. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Average Annual Total Returns April 30, 2014 1 Year 3 Years 5 Years 10 Years Century Small Cap Select Fund - Institutional Shares 19.39% 8.60% 20.64% 7.36% Century Small Cap Select Fund - Investor Shares 19.05% 8.25% 20.23% 7.00% Russell 2000® Growth Index 21.46% 10.33% 20.50% 8.85% Growth of $100,000 for the period ended April 30, 2014 Institutional Shares Growth of $10,000 for the period ended April 30, 2014 Investor Shares The graphs and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the index. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. The Russell 2000® Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000® companies with higher price-to-value ratios and higher forecasted growth values. Index returns assume reinvestment of dividends but, unlike Fund returns, do not reflect fees or expenses. One cannot invest directly in an index. 10 centuryfunds.com CENTURY FUNDS Fund Commentary CENTURY GROWTH OPPORTUNITIES FUND April 30, 2014 (Unaudited) HOW DID THE PORTFOLIO PERFORM? For the six-month period ended April 30, 2014, Century Growth Opportunities Fund’s Institutional Shares returned 4.95%, beating the Russell 2500 Growth Index (R2500G), which returned 3.35%. WHAT FACTORS INFLUENCED PERFORMANCE? The Fund’s outperformance was primarily a result of stock selection. The Healthcare, Industrials and Energy sectors were the largest contributors to portfolio attribution as Jazz Pharmaceuticals plc, (biotechnology), Salix Pharmaceuticals, Ltd. (medical devices), and United Rentals, Inc. (equipment rental) fared well. Jazz Pharmaceuticals’ partnership with Aerial BioPharma, LLC improved Jazz’s product offering and sales growth profile. Salix Pharmaceuticals lifted from an accretive acquisition of Santarus, Inc. United Rentals has benefited from the trend of renting as opposed to owning industrial machinery. Conversely, Materials, Consumer Discretionary and Information Technology detracted from performance as ULTA Salon, Cosmetics & Fragrance, Inc. (retail store), Mercadolibre, Inc. (commerce platform), and BroadSoft, Inc. (software) traded down. ULTA missed earnings as their new CEO decided to reinvest in the business and reset earnings expectations. Mercadolibre traded down on Venezuela devaluation concerns and an overall slowing South American economy. Broadsoft suffered from fundamental deterioration and missed earnings as new competitors emerged. HOW WAS THE PORTFOLIO POSITIONED AT PERIOD END? Although the markets have traded down recently, we continue to be encouraged by accommodating monetary policy, the improving, albeit slowly, domestic economy and strong corporate balance sheets.However, a fair amount of uncertainty still surrounds markets as investors contemplate rising valuations, the unwinding of federal stimulus and the potential for additional geopolitical conflict. Given strong equity market returns in 2013 and rising equity valuations we are investing in companies with the expectation that future earnings growth will drive more stock price appreciation than multiple expansion. The current market environment requires deep fundamental research which is a core tenant of our investment process. Currently, the portfolio’s largest weightings are in the Information Technology, Industrials and Healthcare sectors as we continue to invest in companies with attractive secular growth trends at reasonable valuations. Past performance is not indicative of future results. Current performance may be lower or higher than the performance data quoted. Semi-Annual Report | April 30, 2014 11 CENTURY FUNDS Fund Commentary CENTURY GROWTH OPPORTUNITIES FUND April 30, 2014 (Unaudited) Risks: The Fund invests mainly in small-cap and mid-cap companies, which, historically, have been more volatile in price than the stocks of large-cap companies. The Fund may invest in foreign companies, which involves risks not associated with investing solely in U.S. companies, such as currency fluctuations, unfavorable political developments, or economic instability. These risks are magnified in emerging markets. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* GREENBRIER COMPANIES, INC. Machinery 2.44% PENN VIRGINIA CORP. Oil, Gas & Consumable Fuels 2.44% HANESBRANDS, INC. Textiles, Apparel & Luxury Goods 2.36% B/E AEROSPACE, INC. Aerospace & Defense 2.22% GENERAC HOLDINGS, INC. Electrical Equipment 2.21% SALIX PHARMACEUTICALS LTD. Pharmaceuticals 2.18% COOPER COMPANIES, INC. Health Care Equipment & Supplies 2.16% NXP SEMICONDUCTOR NV Semiconductors & Semiconductor Equipment 2.15% UNIVERSAL HEALTH SERVICES, INC., CLASS B Health Care Providers & Services 2.13% UNITED RENTALS, INC. Trading Companies & Distributors 2.11% Portfolio Composition* Industrials 21.9% Health Care 19.2% Information Technology 17.3% Consumer Discretionary 17.2% Energy 10.0% Consumer Staples 3.9% Financials 3.6% Materials 2.9% Telecommunication Services 1.8% Cash, Cash Equivalents, & Other Net Assets 2.2% *Based on the Fund’s net assets at April 30, 2014 and subject to change. 12 centuryfunds.com CENTURY FUNDS Performance Summary CENTURY GROWTH OPPORTUNITIES FUND April 30, 2014 (Unaudited) Institutional Shares The returns shown below represent past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when sold or redeemed, may be worth more or less than the original cost. Current performance may be higher or lower than the Fund’s past performance. For themost recent month-end performance, please call 800-303-1928. As stated in the Fund’s current prospectus, the total (gross) operating expenses are 1.12%. The Adviser has agreed contractually to limit the operating expenses for the Fund’s Institutional Shares to 1.10% through February 28, 2015. Returns would have been lower during all periods if certain fees had not been waived or expenses reimbursed. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Average Annual Total Returns April 30, 2014 1 Year 3 Years Since Inception* Century Growth Opportunities Fund - Institutional Shares 23.36% 7.68% 11.56% Russell 2500® Growth Index 21.77% 11.30% 17.27% * Fund inception date of November 17, 2010. Growth of $100,000 for the period ended April 30, 2014 The graph and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the listed indices. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. The Russell 2500® Growth Index measures the performance of the small- to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. Index returns assume reinvestment of dividends but, unlike Fund returns, do not reflect fees or expenses. One cannot invest directly in an index. Semi-Annual Report | April 30, 2014 13 CENTURY FUNDS Portfolio of Investments CENTURY SHARES TRUST April 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 91.5% Consumer Discretionary - 13.5% Hotels, Restaurants & Leisure - 2.8% Marriott International, Inc., Class A $ Household Durables - 6.0% D.R. Horton, Inc. Newell Rubbermaid, Inc. Internet & Catalog Retail - 2.0% Priceline.com, Inc.(a) Media - 2.7% DIRECTV(a) Total Consumer Discretionary Consumer Staples - 8.0% Beverages - 3.0% PepsiCo, Inc. Food & Staples Retailing - 2.6% CVS Caremark Corp. Household Products - 2.4% Procter & Gamble Co. Total Consumer Staples Energy - 6.7% Energy Equipment & Services - 3.7% FMC Technologies, Inc.(a) Oil, Gas & Consumable Fuels - 3.0% Valero Energy Corp. Total Energy Financials - 7.4% Diversified Financial Services - 0.4% 4 Berkshire Hathaway, Inc., Class A(a) Real Estate Investment Trust (REITs) - 3.5% American Tower Corp. Real Estate Management & Development - 3.5% CBRE Group, Inc., Class A(a) Total Financials Shares Value Health Care - 14.7% Biotechnology - 6.2% Alexion Pharmaceuticals, Inc.(a) $ Celgene Corp.(a) Grifols SA, Sponsored ADR, Class B Health Care Providers & Services - 3.0% Express Scripts Holding Co.(a) Pharmaceuticals - 5.5% Actavis PLC(a) Allergan, Inc. Total Health Care Industrials - 9.9% Aerospace & Defense - 3.9% B/E Aerospace, Inc.(a) Construction & Engineering - 2.8% Fluor Corp. Road & Rail - 3.2% Union Pacific Corp. Total Industrials Information Technology - 23.7% Internet Software & Services - 7.4% eBay, Inc.(a) Google, Inc., Class A(a) Google, Inc., Class C(a) IT Services - 6.0% International Business Machines Corp. Visa, Inc., Class A Semiconductors & Semiconductor Equipment - 3.0% Marvell Technology Group Ltd. See Notes to Financial Statements 14 centuryfunds.com CENTURY FUNDS Portfolio of Investments CENTURY SHARES TRUST April 30, 2014 (Unaudited) Shares Value Information Technology - 23.7% (continued) Software - 4.5% Adobe Systems, Inc.(a) $ Oracle Corp. Technology Hardware, Storage & Peripherals - 2.8% Apple, Inc. Total Information Technology Materials - 7.6% Chemicals - 7.6% LyondellBasell Industries NV, Class A Monsanto Co. Total Materials TOTAL COMMON STOCKS (Cost $142,667,140) SHORT-TERM INVESTMENTS - 3.7% Money Market Mutual Funds - 3.7% State Street Institutional U.S. Government Money Market Fund - Investment Class (0.00%(b) 7 Day Yield) TOTAL SHORT-TERM INVESTMENTS (Cost $7,889,018) TOTAL INVESTMENTS - 95.2% (Cost, $150,556,158) Other Assets in Excess of Liabilities - 4.8% NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Less than 0.005%. Abbreviations: ADR - American Depositary Receipt Ltd. - Limited NV - Naamloze Vennootschap (Dutch: Limited Liability Company) PLC - Public Limited Company SA - Generally designated corporations in various countries, mostly those employing civil law See Notes to Financial Statements Semi-Annual Report | April 30, 2014 15 CENTURY FUNDS Portfolio of Investments CENTURY SMALL CAP SELECT FUND April 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 96.0% Consumer Discretionary - 16.5% Auto Components - 2.0% Gentherm, Inc.(a) $ Hotels, Restaurants & Leisure - 2.7% Bally Technologies, Inc.(a) Buffalo Wild Wings, Inc.(a) Ruth’s Hospitality Group, Inc. Household Durables - 2.6% Ryland Group, Inc. Internet & Catalog Retail - 1.7% HomeAway, Inc.(a) Media - 1.7% Cumulus Media, Inc., Class A(a) Specialty Retail - 1.1% DSW, Inc., Class A Textiles, Apparel & Luxury Goods - 4.7% Hanesbrands, Inc. Movado Group, Inc. Total Consumer Discretionary Consumer Staples - 3.0% Food & Staples Retailing - 3.0% PriceSmart, Inc. Susser Holdings Corp.(a) Total Consumer Staples Energy - 6.5% Energy Equipment & Services - 3.9% Basic Energy Services, Inc.(a) C&J Energy Services, Inc.(a) Key Energy Services, Inc.(a) Oil, Gas & Consumable Fuels - 2.6% Penn Virginia Corp.(a) Western Refining, Inc. Total Energy Shares Value Financials - 6.9% Banks - 1.6% Eagle Bancorp, Inc.(a) $ Capital Markets - 3.4% Cohen & Steers, Inc. Diversified Financial Services - 1.1% Marlin Business Services Corp. Insurance - 0.8% American Equity Investment Life Holding Co. Total Financials Health Care - 21.1% Biotechnology - 1.5% NPS Pharmaceuticals, Inc.(a) Health Care Equipment & Supplies - 3.4% Cyberonics, Inc.(a) Globus Medical, Inc., Class A(a) Health Care Providers & Services - 7.9% Acadia Healthcare Co., Inc.(a) Air Methods Corp.(a) Brookdale Senior Living, Inc.(a) Molina Healthcare, Inc.(a) PharMerica Corp.(a) Life Sciences Tools & Services - 4.3% Bruker Corp.(a) Cambrex Corp.(a) WuXi PharmaTech (Cayman), Inc., Sponsored ADR(a) Pharmaceuticals - 4.0% Akorn, Inc.(a) Depomed, Inc.(a) Jazz Pharmaceuticals PLC(a) Lannett Co., Inc.(a) TherapeuticsMD, Inc.(a) Total Health Care See Notes to Financial Statements 16 centuryfunds.com CENTURY FUNDS Portfolio of Investments CENTURY SMALL CAP SELECT FUND April 30, 2014 (Unaudited) Shares Value Industrials - 18.1% Building Products - 1.9% Universal Forest Products, Inc. $ Commercial Services & Supplies - 2.9% Herman Miller, Inc. Electrical Equipment - 3.0% Generac Holdings, Inc. Professional Services - 2.8% Kforce, Inc. Road & Rail - 2.6% Saia, Inc.(a) Trading Companies & Distributors - 4.9% CAI International, Inc.(a) DXP Enterprises, Inc.(a) Total Industrials Information Technology - 20.4% Communications Equipment - 2.8% Palo Alto Networks, Inc.(a) Ubiquiti Networks, Inc.(a) Internet Software & Services - 9.9% Constant Contact, Inc.(a) Dealertrack Technologies, Inc.(a) Demandware, Inc.(a) j2 Global, Inc. SciQuest, Inc.(a) Web.com Group, Inc.(a) IT Services - 1.0% Acxiom Corp.(a) Semiconductors & Semiconductor Equipment - 4.1% Integrated Device Technology, Inc.(a) Mellanox Technologies Ltd.(a) Monolithic Power Systems, Inc.(a) Software - 2.6% Callidus Software, Inc.(a) Proofpoint, Inc.(a) Shares Value Information Technology - 20.4% (continued) Software - 2.6% (continued) Tyler Technologies, Inc.(a) $ Total Information Technology Materials - 3.5% Chemicals - 0.2% American Vanguard Corp. Construction Materials - 1.3% Eagle Materials, Inc. Metals & Mining - 2.0% U.S. Silica Holdings, Inc. Total Materials TOTAL COMMON STOCKS (Cost $317,467,541) SHORT-TERM INVESTMENTS - 3.0% Money Market Mutual Funds - 3.0% State Street Institutional U.S. Government Money Market Fund - Investment Class (0.00%(b) 7 Day Yield) TOTAL SHORT-TERM INVESTMENTS (Cost $12,144,655) TOTAL INVESTMENTS - 99.0% (Cost, $329,612,196) Other Assets in Excess of Liabilities - 1.0% NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Less than 0.005%. Abbreviations: ADR - American Depositary Receipt Ltd. - Limited PLC - Public Limited Company See Notes to Financial Statements Semi-Annual Report | April 30, 2014 17 CENTURY FUNDS Portfolio of Investments CENTURY GROWTH OPPORTUNITIES FUND April 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 97.8% Consumer Discretionary - 17.2% Auto Components - 1.0% Gentherm, Inc.(a) $ Diversified Consumer Services - 2.0% Grand Canyon Education, Inc.(a) Hotels, Restaurants & Leisure - 2.1% Buffalo Wild Wings, Inc.(a) Household Durables - 3.0% D.R. Horton, Inc. Jarden Corp.(a) Internet & Catalog Retail - 1.0% TripAdvisor, Inc.(a) Multiline Retail - 1.0% Big Lots, Inc.(a) Specialty Retail - 1.4% Ulta Salon, Cosmetics & Fragrance, Inc.(a) Textiles, Apparel & Luxury Goods - 5.7% Deckers Outdoor Corp.(a) Hanesbrands, Inc. Kate Spade & Co.(a) Total Consumer Discretionary Consumer Staples - 3.9% Food & Staples Retailing - 1.9% United Natural Foods, Inc.(a) Food Products - 2.0% WhiteWave Foods Co., Class A(a) Total Consumer Staples Energy - 10.0% Energy Equipment & Services - 4.5% Basic Energy Services, Inc.(a) CARBO Ceramics, Inc. Key Energy Services, Inc.(a) Oil, Gas & Consumable Fuels - 5.5% Gulfport Energy Corp.(a) Penn Virginia Corp.(a) Shares Value Energy - 10.0% (continued) Oil, Gas & Consumable Fuels - 5.5% (continued) Western Refining, Inc. $ Total Energy Financials - 3.6% Banks - 2.0% PrivateBancorp, Inc. Capital Markets - 1.6% Waddell & Reed Financial, Inc., Class A Total Financials Health Care - 19.2% Biotechnology - 2.0% Alkermes PLC(a) Health Care Equipment & Supplies - 6.6% Cooper Companies, Inc. Cyberonics, Inc.(a) Globus Medical, Inc., Class A(a) West Pharmaceutical Services, Inc. Health Care Providers & Services - 4.2% MEDNAX, Inc.(a) Universal Health Services, Inc., Class B Life Sciences Tools & Services - 1.2% Cambrex Corp.(a) Pharmaceuticals - 5.2% Endo International PLC(a) Lannett Co., Inc.(a) Salix Pharmaceuticals Ltd.(a) Total Health Care Industrials - 21.9% Aerospace & Defense - 2.2% B/E Aerospace, Inc.(a) See Notes to Financial Statements 18 centuryfunds.com CENTURY FUNDS Portfolio of Investments CENTURY GROWTH OPPORTUNITIES FUND April 30, 2014 (Unaudited) Shares Value Industrials - 21.9% (continued) Airlines - 2.0% Spirit Airlines, Inc.(a) $ Construction & Engineering - 2.1% Chicago Bridge & Iron Co., NV Electrical Equipment - 3.9% Acuity Brands, Inc. Generac Holdings, Inc. Machinery - 5.5% Greenbrier Companies, Inc.(a) ITT Corp. Snap-on, Inc. Professional Services - 2.0% Manpowergroup, Inc. Trading Companies & Distributors - 4.2% MSC Industrial Direct Co., Inc., Class A United Rentals, Inc.(a) Total Industrials Information Technology - 17.3% Communications Equipment - 2.4% Palo Alto Networks, Inc.(a) Ubiquiti Networks, Inc.(a) Internet Software & Services - 2.1% Demandware, Inc.(a) Web.com Group, Inc.(a) IT Services - 6.4% Alliance Data Systems Corp.(a) Cardtronics, Inc.(a) FleetCor Technologies, Inc.(a) MAXIMUS, Inc. Semiconductors & Semiconductor Equipment - 6.4% Integrated Device Technology, Inc.(a) Mellanox Technologies Ltd.(a) NXP Semiconductor NV(a) Shares Value Information Technology - 17.3% (continued) Semiconductors & Semiconductor Equipment - 6.4% (continued) Power Integrations, Inc. $ Total Information Technology Materials - 2.9% Chemicals - 2.9% Cabot Corp. Ferro Corp.(a) Total Materials Telecommunication Services - 1.8% Diversified Telecommunication Services - 1.8% Cogent Communications Group, Inc. TOTAL COMMON STOCKS (Cost $68,983,490) SHORT-TERM INVESTMENTS - 2.4% Money Market Mutual Funds - 2.4% State Street Institutional U.S. Government Money Market Fund - Investment Class (0.00%(b) 7 Day Yield) TOTAL SHORT-TERM INVESTMENTS (Cost $2,114,611) TOTAL INVESTMENTS - 100.2% (Cost, $71,098,101) Liabilities in Excess of Other Assets - (0.2%) ) NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Less than 0.005%. Abbreviations: Ltd. - Limited NV - Naamloze Vennootschap (Dutch: Limited Liability Company) PLC - Public Limited Company See Notes to Financial Statements Semi-Annual Report | April 30, 2014 19 CENTURY FUNDS Statements of Assets and Liabilities April 30, 2014 (Unaudited) Century Shares Trust Century Small Cap Select Fund Century Growth Opportunities Fund ASSETS: Investments, at value (Note 1) (cost - see below) $ $ $ Receivable for investments sold Receivable for fund shares subscribed Dividends receivable Prepaid expenses Total Assets LIABILITIES: Payable to Affiliates: Investment adviser fees (Note 4) Administration fees (Note 5) – Distribution and service fees (Note 6) – – Payable for investments purchased – Payable for shares redeemed Payable to trustees Accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ $ Accumulated net investment loss ) ) ) Accumulated net realized gain on investments Unrealized appreciation in value of investments NET ASSETS $ $ $ Net Assets: Institutional Shares $ $ $ Investor Shares N/A $ N/A Shares Outstanding (Note 2): Institutional Shares Investor Shares N/A N/A Net Asset Value Per Share (Represents both the offering and redemption price)(a) Institutional Shares $ $ $ Investor Shares N/A $ N/A Cost of investments $ $ $ (a) A redemption fee may be assessed for shares redeemed within 90 days after purchase. (Note 1) See Notes to Financial Statements 20 centuryfunds.com CENTURY FUNDS Statements of Operations For the Six Months Ended April 30, 2014 (Unaudited) Century Shares Trust Century Small Cap Select Fund Century Growth Opportunities Fund INVESTMENT INCOME: Dividends $ $ $ Foreign taxes withheld ) – ) Total Investment Income EXPENSES: Investment adviser fees (Notes 4 and 7) Distribution and service fees (Note 6): Investor Shares – – Administrative fees – Transfer agency fees: Institutional Shares Investor Shares – – Fund accounting fees Custodian fees Insurance fees Professional fees Registration fees Trustee fees Printing fees Other expenses Total Expenses Adviser waivers/reimbursements (Note 7) – – ) Net Expenses NET INVESTMENT LOSS ) ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized depreciation of investments ) ) ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ $ See Notes to Financial Statements Semi-Annual Report | April 30, 2014 21 CENTURY FUNDS Century Shares Trust For the Six Months Ended April 30, 2014 (Unaudited) For the Year Ended October 31, 2013 OPERATIONS: Net investment income/(loss) $ ) $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Institutional Shares From net investment income – ) From net realized gains on investments ) ) Investor Shares From net investment income – – From net realized gains on investments – – Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Increase/(decrease) in net assets from capital share transactions (Note 2) Redemption fees 4 Net increase/(decrease) from share transactions Total increase/(decrease) NET ASSETS: Beginning of period End of period* $ $ *Including accumulated net investment loss $ ) $ ) See Notes to Financial Statements 22 centuryfunds.com Statements of Changes in Net Assets Century Small Cap Select Fund Century Growth Opportunities Fund For the Six Months Ended April 30, 2014 (Unaudited) For the Year Ended October 31, 2013 For the Six Months Ended April 30, 2014 (Unaudited) For the Year Ended October 31, 2013 $ ) $ ) $ ) $ ) ) ) – – – ) ) – ) – ) – – – ) – ) – – ) $ ) $ ) $ ) $ ) Semi-Annual Report | April 30, 2014 23 CENTURY FUNDS Financial Highlights CENTURY SHARES TRUST INSTITUTIONAL SHARES For a share outstanding throughout the periods presented For the Six Months Ended April 30, 2014 For the Year Ended October 31, (Unaudited) NET ASSET VALUE, BEGINNING OF PERIOD $ INCOME/(LOSS) FROM OPERATIONS: Net investment income/(loss)(a) Net realized and unrealized gain on investments Total incomefrom investment operations LESS DISTRIBUTIONS FROM: Net investment income – ) ) ) )(b) Net realized gain on investment transactions ) – Total distributions ) )(b) REDEMPTION FEES (b) (b) (b) (b) (b) NET ASSET VALUE, END OF PERIOD $ TOTAL RETURN %(c) % RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (000's) $ Ratio of expenses to average net assets %(d) % Ratio of net investmentincome/(loss) to average net assets %)(d) % % %) %) PORTFOLIO TURNOVER RATE 52 %(c) 39
